United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1828
Issued: June 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2009 appellant filed a timely appeal from the December 16, 2008 and April 20,
2009 decisions of the Office of Workers’ Compensation Programs which found no basis to modify
the compensation rate used in granting a schedule award.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(e), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has more greater than 13 percent impairment to the
right upper extremity or 16 percent impairment to the left upper extremity; and (2) whether
appellant was entitled to an augmented compensation rate in the December 16, 2008 schedule
award determination.

1

After appellant filed his appeal on June 3, 2009, the Office issued a July 22, 2009 decision regarding the
compensation rate used in the December 16, 2008 schedule award. As the issue is presently on appeal under
Douglas E. Billings, 41 ECAB 880 (1990) the July 22, 2009 decision is null and void.

FACTUAL HISTORY
On April 28, 1993 appellant, then a 31-year-old bulk mail technician, filed a claim alleging
that work factors caused tendinitis in his wrists. The Office accepted that he sustained bilateral
wrist tendinitis, bilateral elbow tendinitis, bilateral medial epicondylitis, lesion of left ulnar nerve
and bilateral carpal tunnel syndrome. Appellant underwent a right carpal tunnel release on
January 13, 1998 and a left carpal tunnel release on April 8, 1998. He underwent a left cubital
tunnel release on January 10, 2006, a right radial tunnel release on August 25, 2006 and a left
medial epicondylectomy and cubital tunnel release on May 22, 2007. The Office paid wage-loss
compensation. Appellant returned to regular duty on September 17, 2007.
By decision dated December 21, 1999, the Office granted appellant schedule awards for
15 percent left upper extremity impairment and 12 percent right upper extremity impairment.
On February 26, 2008 appellant filed a claim for additional schedule awards. He reported
that he had two daughters who were living with him, ages 18 and 20.
In a March 3, 2008 letter, the Office addressed the prior schedule awards and that a
September 13, 2007 medical report from Dr. Dana R. Towle, a Board-certified plastic surgeon,
specializing in hand surgery, was insufficient to establish greater impairment as the physician
failed to address maximum medical improvement or provide a detailed description of permanent
impairment. Appellant was advised to submit a medical report containing an impairment rating
conforming to the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).2 He was accorded 60 days to submit the required
medical evidence from his treating physician.
In a January 31, 2008 report, Dr. Towle reported on the status of appellant’s left medial
epicondylectomy and cubital tunnel releases. He advised that appellant reached maximum
medical improvement and could be rated and released. Dr. Towle did not provide any additional
impairment rating.
On June 24, 2008 the Office referred appellant, together with a statement of accepted facts
and the medical record, to Dr. George Varghese, a Board-certified physiatrist, for a second opinion
impairment evaluation. In a July 22, 2008 report, Dr. Varghese noted the history of injury, his
review of appellant’s medical records and findings on physical examination. He opined that
maximum medical improvement was reached on July 21, 2008 for appellant’s left elbow
epicondylitis. Under the A.M.A., Guides, Dr. Varghese opined that appellant had six percent
impairment to the left arm. Appellant’s range of motion limitation of 60 degrees supination was to
one percent impairment under Figure 16-37 of the A.M.A., Guides. Dr. Towle advised that
appellant had Grade 4/5 muscle strength in the left flexor carpi ulnaris that under Table 16-11
constituted a 10 percent motor deficit for ulnar involvement above the mid-forearm. He stated that
this represented five percent impairment under Table 16-15. Dr. Towle reported that appellant had
no sensory symptoms.

2

A.M.A., Guides (5th ed. 2001).

2

In an August 1, 2008 report, the Office medical adviser agreed with the six percent left
upper extremity impairment rating by Dr. Varghese. He noted that appellant’s previous award of
15 percent permanent impairment to the left arm was comprised of 11 percent impairment at the
wrist level and 4 percent impairment at the elbow level. The Office medical adviser advised that
the prior impairment at the wrist level must be combined with the current six percent impairment
for the elbow condition under the Combined Values Chart. This amounted to a combined total of
16 percent which, minus the 15 percent prior award, resulted in 1 percent impairment increase to
the left arm. The Office medical adviser noted that Dr. Varghese did not provide an impairment
rating for the right upper extremity. In a September 13, 2008 letter, he requested that
Dr. Varghese provide an addendum report addressing the right upper extremity.
In a November 10, 2008 report, Dr. Varghese noted findings on examination of appellant’s
right elbow. Under Figure 16-34 of the A.M.A., Guides, no rating was offered for limitation of
flexion but one percent impairment was assigned for extension of minus ten degrees. Under
Figure 16-31, there was no impairment for 90 degrees pronation and 70 degrees supination. Under
Tables 16-10 and 16-15, Dr. Varghese noted 1 percent impairment for a 20 percent grade loss of
sensation in the superficial radial nerve distribution. He advised that the combined impairments
resulted in two percent permanent impairment for the residual deficits from the right elbow injury
and subsequent surgery.
On November 23, 2008 the Office medical adviser stated that Dr. Varghese considered
range of motion, chronic pain or sensory changes and chronic weakness in finding two percent
impairment to appellant’s right arm. This was comprised of one percent impairment for range of
motion and one percent impairment for loss of sensation in the radial sensory nerve. The Office
medical adviser advised that appellant’s previous schedule award of the right elbow on
December 7, 1999 was exclusively for the residuals of the loss of sensation associated with the
radial nerve and amounted to one percent impairment. He stated that, since one percent
impairment for sensory loss of the right elbow was previously awarded, Dr. Varghese’s one
percent impairment rating for sensory change in the distribution of the same nerve could not be
used as it had been already compensated for in the December 21, 1999 schedule award. The
Office medical adviser advised that the one percent impairment for limitation in range of motion
of the right elbow could be accepted. Combining the previous award of 12 percent right upper
extremity impairment with the 1 percent range of motion limitation, he found that appellant had
one percent increase in the impairment to the right upper extremity.
In a December 10, 2008 letter, the Office advised appellant that his schedule award would
be 66 2/3 statutory based on the compensation rate without dependents. It advised that under the
Federal Employees’ Compensation Act, children between the ages of 18 and 23 are considered
dependents only if unmarried and full-time students. The Office requested that appellant fill out
Forms EN1617 if his children were unmarried, full-time students. It provided him with an
EN1617 form and requested that it be returned to the Office within 30 days. Appellant was
requested to complete Part A of the form and have an official at the school complete Part B of the
form after reviewing Part A. He did not respond.
By decision dated December 16, 2008, the Office granted appellant schedule awards for
1 percent impairment of the right upper extremity and 1 percent impairment of the left upper
extremity, or total impairments of 13 percent of the right upper extremity and 16 percent of the left

3

upper extremity. The period of the awards was 6.24 weeks from January 31 to March 14, 2008.
The compensation rate was 66 2/3 of appellant’s weekly pay rate.
In a February 8, 2009 letter, appellant’s attorney contended that appellant’s compensation
rate should be based on the 75 percent augmented rate. He advised that appellant’s two daughters
were between the ages of 19 and 21 and were both full-time students. Counsel stated that, while
appellant’s daughters did not live with him, he paid for books and tuition. Appellant submitted
December 16, 2008 letters from both daughters, who stated that they lived with their father and
currently attended school. The younger daughter stated that she attended Maple Woods
Community College and the older daughter stated that she was a full-time student at the University
of Missouri Kansas City. Appellant’s younger daughter provided a partial copy of a January 22,
2009 degree progress report from Metropolitan Community College -- Kansas City and a 2008
tuition statement, which indicated that she was a half-time student at the “Junior College District
of Metropolitan Kansas City.” His older daughter submitted a copy of a student class schedule for
the weeks of August 31, 2008 and January 12, 2009.
By decision dated April 20, 2009, the Office denied modification of the compensation rate
at which the December 16, 2008 schedule awards were paid.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. The Act, however, does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.5
It is well established that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award.6 Office procedures state that any
previous impairment to the member under consideration is included in calculating the percentage
of loss except when the prior impairment is due to a previous work-related injury, in which case
the percentage already paid is subtracted from the total percentage of impairment.7

3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.404.

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Michael C. Milner, 53 ECAB 446, 450 (2002); Raymond E. Gwynn, 35 ECAB 247 (1983).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7.a(2) (November 1998).

4

ANALYSIS -- ISSUE 1
Appellant was previously granted schedule awards for 12 percent impairment to the right
arm and 15 percent permanent impairment to the left arm. He filed a claim for increased
impairment to both members. The Office had advised appellant to submit a medical report
providing an impairment rating which conformed to the A.M.A., Guides. The progress reports
from Dr. Towle do not contain any impairment rating pertaining to the accepted conditions. The
Office properly determined that Dr. Towle’s reports did not provide a basis for increased schedule
awards under the Act.8
The Office referred appellant to Dr. Varghese for an evaluation of his permanent
impairment. With respect to appellant’s left upper extremity, Dr. Varghese found that appellant
had six percent impairment under the A.M.A., Guides, which was comprised of one percent for
range of motion deficit and five percent motor loss of the ulnar nerve above the midforearm.
Under Figure 16-37, page 474, he correctly noted 60 degrees supination corresponded to one
percent impairment. Under Table 16-11,9 Dr. Varghese advised that appellant had Grade 4/5
muscle strength in the left flexor carpi ulnaris which was a 10 percent deficit. He advised that this
involved the ulnar nerve above the midforearm, which has a 46 percent maximum impairment due
to motor deficit under Table 16-15.10 Under the grading procedure in Table 16-11, Dr. Varghese
properly multiplied the 46 percent maximum impairment for motor loss of the ulnar nerve above
the midforearm under Table 16-15 by the 10 percent deficit he found under Table 16-11. This
yielded five percent impairment when rounded to the nearest whole number. Dr. Varghese opined
that appellant had total left arm impairment of six percent. With respect to appellant’s right upper
extremity, he advised that appellant had two percent impairment. Under Figure 16-34 of the
A.M.A., Guides, Dr. Varghese found one percent impairment for extension minus (-10) degrees.
Under Tables 16-10 and 16-15, he rated one percent impairment for sensory deficit attributable to
the radial sensory nerve. Dr. Varghese graded a 20 percent sensory deficit under Table 16-1011 for
loss of sensation in the superficial radial nerve distribution. Under Table 16-15, a five percent
maximum sensory loss is allowed for sensory deficit of the radial nerve. Dr. Varghese multiplied
the 5 percent maximum loss for the radial nerve by the 20 percent sensory deficit to total 1 percent
sensory impairment. He combined the sensory impairment and range of motion impairment to
arrive at two percent impairment of the right arm.
An Office medical adviser reviewed Dr. Varghese’s findings. With respect to appellant’s
left upper extremity, the medical adviser noted that appellant received a prior 15 percent
impairment rating comprised of 11 percent impairment at the wrist level and 4 percent impairment
at the elbow level. He properly determined that the 11 percent impairment at the wrist level
previously awarded must be combined with the current 6 percent impairment for the elbow
8

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician, which
must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize
the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580, 585 (2005).
9

A.M.A., Guides 484.

10

Id. at 492.

11

Id. at 482.

5

condition, found by Dr. Varghese, which totaled 16 percent. The Office medical adviser
subtracted the 15 percent previously awarded to find that appellant had an additional 1 percent
impairment. With respect to appellant’s right upper extremity, he noted that appellant’s rating
involved the elbow for residuals of loss of sensation affecting the radial nerve and amounted to
one percent impairment. The Office medical adviser stated that, since one percent impairment for
sensory loss of the right elbow was previously awarded, Dr. Varghese’s one percent impairment
rating for sensory loss in the same nerve distribution could not be used as it has been compensated
for in the December 21, 1999 schedule award. He advised that the one percent impairment for
limitation in range of motion of the right elbow could be accepted. Combining the previous award
of 12 percent right upper extremity impairment with the 1 percent range of motion limitation, the
Office medical adviser correctly found that appellant had 13 percent total right arm impairment or
a 1 percent increase in right arm impairment.
The Board finds that Office medical adviser properly relied upon the findings in
Dr. Varghese’s reports in the extent of determining impairment to appellant’s left and right arms.
There is no other medical evidence of record to establish greater impairment than 16 percent of the
left upper extremity and 13 percent of the right upper extremity.
LEGAL PRECEDENT -- ISSUE 2
The basic rate of compensation under the Act is 66 2/3 percent of the injured employee’s
monthly pay. Where the employee has one or more dependents as defined in the Act, he is entitled
to have his basic compensation augmented at the rate of three-quarters of his monthly pay.12 A
child is considered a dependent if he or she is under 18 years of age, is over 18 years but is
unmarried and incapable of self-support because of a physical or mental disability or is an
unmarried student under 23 years of age who has not completed four years of education beyond
the high school level and is currently pursuing a full-time course of study at a qualifying college,
university or training program.13
ANALYSIS -- ISSUE 2
Appellant received a schedule award for an additional one percent impairment to each of
his arms on December 16, 2008. Compensation was paid at the basic statutory rate of 66 2/3 of
his monthly pay. On reconsideration, appellant’s attorney contends that compensation should be
paid at the augmented 75 percent rate under 5 U.S.C. § 8110(a) as his two daughters were eligible
dependents. Although appellant was provided with the appropriate forms by the Office to
determine whether his daughters were dependents, the forms were not completed or submitted by
appellant.14 No official of any school has verified the status of appellant’s daughter’s as full-time
12

5 U.S.C. § 8110(b); see also William G. Dimick, 38 ECAB 751 (1987). The compensation rate for schedule
awards is the same as compensation for wage loss. See 5 U.S.C. § 8107; 20 C.F.R. § 10.404(b) (1999).
13

5 U.S.C. § 8110(a)(1) and 8101(17); 20 C.F.R. § 10.405. See Leon J. Mormann, 51 ECAB 680 (2000). See also
Federal (FECA) Procedure Manual, supra note 7, Computing Compensation, Chapter 2.901.5(a) (December 1995).
14

Office procedures contemplate that the Office should obtain proof of student status using such a form. See
Federal (FECA) Procedure Manual, supra note 7, Early Management of Disability Claims, Chapter 2.811.10(a)
(February 2002).

6

students. The evidence submitted, copies of class schedules, an incomplete degree progress report
from Metropolitan Community College -- Kansas City and a 2008 tuition statement, does not
clearly establish whether appellant’s daughter’s were full-time students at the listed each
educational institution. The documents were not certified or verified by an appropriate college or
university official. Each daughter noted attending the college in question but neither asserted that
she was a full-time student. Absent any evidence from officials at either educational facility
which certifies to the specific periods their status was as full-time students, the Office properly
correctly found that there was no basis to modify the basic compensation rate used in the
December 16, 2008 schedule award.
CONCLUSION
The Board finds that appellant has no more than 16 percent left upper extremity
impairment or 13 percent right upper extremity impairment, for which he received schedule
awards. The Board further finds that he has not established he is entitled to augmented
compensation under the schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the April 20, 2009 and December 16, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

